           Case 7:18-cv-10706-LMS Document 83 Filed 07/16/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK
                                     300 QUARROPAS STREET
                                  WHITE PLAINS, NEW YORK 10601
                                           914 390 4130

Chambers of                                                           July 16, 2020
Hon. Lisa Margaret Smith
United States Magistrate Judge
                                    SCHEDULING NOTICE

        The matter of Rutherford, et al. V. City of Mount Vernon, et al., 18-cv-10706 (LMS) has
been scheduled for a telephonic status conference before the Hon. Lisa Margaret Smith, United
States Magistrate Judge, on Tuesday, July 28, 2020, at 2:15 PM.
        To access the teleconference, please follow these directions: (1) Dial the Meeting
Number: (877) 336-1831; (2) Enter the Access Code: 2751700#; (3) Press pound (#) to enter the
teleconference as a guest; (4) Enter the Security Code: 10706#. Please note that if you arrive to
the teleconference before Chambers, you must wait on hold between Steps 3 and 4. Once
Chambers enters the teleconference, you will then be prompted to enter the Security Code.
Should legal counsel experience any technical issues with the teleconferencing system, please
contact Chambers at (914) 390-4130. Members of the press and public may call the same
number, but will not be permitted to speak during the conference.
        Persons granted remote access to proceedings are reminded of the general prohibition
against photographing, recording, and rebroadcasting of court proceedings. Violation of these
prohibitions may result in sanctions, including removal of court issued media credentials,
restricted entry to future hearings, denial of entry to future hearings, or any other sanctions
deemed necessary by the court.

  Please note: counsel seeking to reschedule an appearance must have all parties on the line
                                 prior to contacting chambers.
